Citation Nr: 0208463	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  98-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen, Agent


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had verified active military duty from May 1969 
to November 1970.  He also had subsequent service with the 
Puerto Rico Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the issue of entitlement to service connection for 
a right knee disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  A right knee disability has not been shown to be 
associated with the veteran's active military service, 
including any incident of such service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the December 1997 
statement of the case, the March 2002 supplemental statement 
of the case, and an April 2002 letter informed the veteran of 
the evidence needed to substantiate his claim for service 
connection for a right knee disability.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran and that the RO has accorded him a VA joints 
examination during the current appeal.  

In this regard, the Board notes that, in an April 1997 
letter, the RO asked the veteran to provide his reserve unit 
information.  Although he submitted data concerning a rib 
injury sustained during reserve service in February 1992, he 
did not forward to the RO any information or evidence 
regarding his right knee injury which occurred on 
September 10th, 1987, purportedly during a period of active 
duty for training or inactive duty for training.  Thereafter, 
the RO obtained a copy of the veteran's Army National Guard 
Current Annual Statement which listed the dates of the 
veteran's reserve periods.  As such, the Board finds that VA 
has met the requirements of the VCAA and its implementing 
regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

The service medical records from the veteran's period of 
active military duty from May 1969 to November 1970 are 
negative for complaints of, treatment for, or findings of a 
right knee disability.  The separation examination, which was 
conducted in November 1970, demonstrated that the veteran's 
lower extremities were normal.  

Private medical records indicate that, on September 10th, 
1987, the veteran sought treatment for complaints of right 
knee pain radiating up his right leg.  At a periodic Army 
National Guard examination conducted on October 17th, 1987, 
the veteran reported that he did not have at that time, and 
in fact never had, a "trick" or locked knee.  This 
evaluation demonstrated that the veteran's lower extremities 
were normal.  

According to subsequent private medical records, in February 
1991, the veteran again complained of right knee pain.  
X-rays taken of his right femur in April 1992 showed a benign 
appearing radiolucent lesion with a thick sclerotic margin in 
the very proximal third of the right femoral shaft.  No other 
intrinsic or extrinsic abnormalities of the veteran's right 
femur were shown.  A periodic Army National Guard examination 
conducted in September 1994 demonstrated that the veteran's 
lower extremities were normal.  

In May 1997, the veteran underwent a VA joints examination, 
at which time he reported that he had gone to sick call for 
right knee pain but that he was unable to recall the manner 
in which he injured this joint or the type of treatment 
provided at that time.  In addition, the veteran stated that 
physicians have told him that he has a worn bone in his right 
knee.  

A physical examination of the veteran's right knee at the May 
1997 examination demonstrated no swelling, deformities, 
crepitus, instability, muscle atrophy, or objective evidence 
of pain on motion on any movements; a positive patellar 
grinding test; tenderness to palpation of the right knee 
tibial tuberosity; normal muscle strength; flexion to 
140 degrees; and extension to zero degrees.  X-rays taken of 
the veteran's right knee showed normal bony structures, 
well-preserved joint spaces, and a small calcific dense in 
the soft tissues adjacent to the medial femoral condyle which 
the radiologist felt could represent early calcification of 
the medial collateral ligament.  The examiner diagnosed, in 
pertinent part, chondrocalcinosis of the medial collateral 
ligament (calcification).  

At a periodic Army National Guard examination conducted in 
December 1999, the veteran reported that he did not have at 
that time, and in fact never had, a "trick" or locked knee.  
This evaluation demonstrated that the veteran's lower 
extremities were normal.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  In the context of reserve component service, 
the term "active military, naval or air service" includes 
any period of active duty for training in which the 
individual was disabled from a disease or injury and any 
period of inactive duty training during which the individual 
was disabled from an injury, if that injury was incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991 & Supp. 2001).  Active duty for training (ADT) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 
1991).  Inactive duty for training (INACDUTRA) is defined as 
other than full-time duty performed by the Reserves.  38 
U.S.C.A. § 101(23) (West 1991).  

In the present case, the veteran contends that he injured his 
right knee on September 10th, 1987, when he was serving on 
reserve duty with the Puerto Rico Army National Guard.  In 
addition, he maintains that, as a result of this in-service 
injury, he now has a current right knee disability.  

The medical evidence indicates that, on September 10th, 1987, 
the veteran sought treatment for complaints of right knee 
pain radiating up his right leg.  Thereafter, in February 
1991, he again complained of pain in his right knee.  X-rays 
taken of his right femur in April 1992 showed a benign 
appearing radiolucent lesion with a thick sclerotic margin in 
the very proximal third of the right femoral shaft.  A May 
1997 VA joints examination included a diagnosis of 
chondrocalcinosis of the medial collateral ligament 
(calcification), based on radiographic films.  A periodic 
Army National Guard examination conducted in December 1999 
included a finding that the veteran's lower extremities were 
normal as well as no complaints of a right knee problem.  

The Board acknowledges that the medical evidence of record 
confirms that, on September 10th, 1987, the veteran sought 
treatment for complaints of right knee pain and that 
subsequently a diagnosis of chondrocalcinosis of the medial 
collateral ligament (calcification) was made.  Significantly, 
however, the service personnel records which have been 
obtained and associated with the veteran's claims folder do 
not confirm the veteran's assertion that, on September 10th, 
1987 when he injured his right knee, he was serving on 
reserve duty with the Puerto Rico Army National Guard.  

Without evidence that the veteran injured his right knee 
during a specific period of reserve duty, service connection 
for a disability of this joint, currently characterized as 
chondrocalcinosis of the medial collateral ligament 
(calcification), cannot be awarded.  See, 38 U.S.C.A. 
§§ 101(22), 101(23), 101(24), 1110, 1131 (West 1991 & Supp. 
2001) and 38 C.F.R. § 3.303 (2001).  The preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability.  As such, his claim 
for a right knee disorder must be denied.  


ORDER

Service connection for a right knee disability is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

